 

September 2, 2014

 

Quicksilver Stock Transfer

6623 Las Vegas Blvd, South #255

Las Vegas, NV 89119

 

Ladies and Gentlemen:

 

Solaris Power Cells, Inc., a Nevada corporation (the “Company”) and JMJ
Financial (the “Investor”) entered into a $500,000 Promissory Note (the “Note”)
dated September 3, 2014. A copy of the Note is attached hereto. You should
familiarize yourself with your issuance and delivery obligations, as Transfer
Agent, contained therein. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (at least
135,000,000 (one hundred thirty five million) shares of Common stock for the
Note which should be held in reserve for the Investor as of this date) for
issuance upon full conversion of the Note in accordance with the terms thereof.
The amount of Common Stock so reserved may be increased, from time to time, by
written instructions of the Company and the Investor.

 

The ability to process a notice of conversion under the Note (a “Conversion
Notice”) in a timely manner is a material obligation of the Company pursuant to
the Note. Your firm is hereby irrevocably authorized and instructed to issue
shares of Common Stock of the Company (without any restrictive legend) to the
Investor without any further action or confirmation by the Company (from the
reserve, but in the event there are insufficient reserve shares of Common Stock
to accommodate a Conversion Notice (defined below) your firm and the Company
agree that the Conversion Notice should be completed using authorized but
unissued shares of Common Stock that the Company has in its treasury): (A) upon
your receipt from the Investor of: (i) a Conversion Notice executed by the
Investor; and (ii) an opinion of counsel of the Investor, in form, substance and
scope customary for opinions of counsel in comparable transactions (and
satisfactory to the transfer agent), to the effect that the shares of Common
Stock of the Company issued to the Investor pursuant to the Conversion Notice
are not "restricted securities" as defined in Rule 144 and should be issued to
the Investor without any restrictive legend, provided that the Company is
current on its SEC filings; and (B) the number of shares to be issued is less
than 4.99% of the total issued common stock of the Company.

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence or bad
faith must be determined by a final, non-appealable order, judgment, decree or
ruling of a court of competent jurisdiction). You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

  

 

 

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

If the Company’s account is in arrears with the Transfer Agent, the Transfer
Agent shall not have any obligation to act upon these instructions; however the
Investor shall have the option to cure the outstanding balance with the Transfer
Agent.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, or if the Company decides to switch or terminate the
current Transfer Agent, the Company shall engage a suitable replacement transfer
agent that will agree to serve as transfer agent for the Company and be bound by
the terms and conditions of these Irrevocable Instructions within five (5)
business days.

 

The Investor is intended to be and is third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

  

  Very truly yours,       Solaris Power Cells, Inc.       By: /s/ Leonard
Caprino     Leonard Caprino     Principal Executive Officer     Secretary and
President

  

Acknowledged and Agreed:       /S/ JMJ Financial   JMJ Financial / Its Principal
      Quicksilver Stock Transfer       By: /s/ Alan Shinderman   Name: Alan
Shinderman   Title: President  

 



 

 

 

 

 

